DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 3/1/2021.  Claims 1-20 are pending.

Response to Amendments/Response to Arguments
2. The prior 35 USC 112 rejection of the claims is withdrawn in view of the amendments to the claims. 
Applicant’s arguments regarding the prior 35 USC 101 rejection was fully considered.  Applicant argues that the claims are not drawn to an abstract idea. The examiner respectfully disagrees.  The claims are drawn to subject matter that can be performed mentally or with pen and paper, which falls under the “Mental Processes” grouping of abstract ideas.  For example, receiving a classification engine query that references content (e.g., mental observation and/or paper with a query); identifying a first set of features associated with the content referenced by the classification engine query (e.g., mental observation and/or evaluation); transmitting the first set of features; receiving documents identified based on the first set of features associated with query (e.g., mental judgement and/or processing of data on paper), wherein the documents are identified based on a similarity between the first set of features of the search engine query and a second set of features in a categorizer index (e.g., mental evaluation/computation and/or with pen and paper), the categorizer index comprising a plurality of categorized documents associated with the second set of features in the categorizer index and corresponding hierarchical category paths (e.g., mental 
 Applicant further argues that the claims are drawn to significantly more.  However, as noted above and in the rejection below, the additional elements besides the abstract idea are merely a generic computer component/implementation (e.g., processor, computer storage media, or generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., web) which is not considered to be an improvement.  Limitations from the specification that may be drawn to an improvement are not in the claims.  
  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  Applicant argues that the prior art does not disclose the “receiving”, “identifying”, and “creating” steps of the claim.  However, it is noted that the combination of references set forth below would teach or suggest the claimed limitations.  The broadest reasonable interpretation has been given to the claims, but limitations from the specification are not read into the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1-20 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to receiving a classification engine query that references content; identifying a first set of features associated with the content referenced by the classification engine query; transmitting the first set of features as a search engine query; receiving documents identified based on the first set of features associated with search engine query, wherein the documents are identified based on a similarity between the first set of features of the search engine query and a second set of features in a categorizer index, the categorizer index comprising a plurality of categorized documents associated with the second set of features in the categorizer index and corresponding hierarchical category paths; identifying hierarchical category paths associated with the documents; and creating a topic model comprising the hierarchical category paths associated with the documents identified in the categorizer index for the classification engine query. 
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., processor, computer readable medium) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to perform the claim.  For example, receiving a classification engine query that references content (e.g., mental observation and/or receiving a piece of paper with a query); 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., processor, computer readable medium) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Furthermore, the additional elements of web documents are merely drawn to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, the additional elements do not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to generally linking the use of the judicial exception to a particular technological environment or field of use.   Mere instructions to apply an exception using a generic computer component, or generally linking the use of the judicial exception to a particular technological environment or field of use, is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, or generally link the use of the judicial exception to a particular technological environment or field of use.  For example, claim 2 is drawn to scoring.  Claim 3 is drawn to display of the topic model.  Claim 4 is drawn to scoring.  Claim 5 is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copperman et al. (US 2003/0115191), hereinafter “Copperman,” in view of Meyer et al. (US 2009/0150827), hereinafter “Meyer.”
As to claim 1, Copperman teaches: receiving a classification engine query (e.g., [0052] et seq.) that references web content (e.g., [0073] et seq.); 
identifying a first set of features associated with the web content referenced by the classification engine query (e.g., [0052] et seq.);

receiving documents identified based on the first set of features associated with search engine query (e.g., [0054] et seq.), wherein the documents are identified based on a similarity between the first set of features of the search engine query and a second set of features in a categorizer index (e.g., [0073] et seq., [0053] et seq.), the categorizer index comprising a plurality of categorized documents associated with the second set of features in the categorizer index and corresponding hierarchical category paths (e.g., [0053] et seq., fig. 2, [0037] et seq);
Copperman does not expressly teach identifying hierarchical category paths associated with the documents.
However, Copperman discloses a taxonomy (e.g., fig. 2, [0053] et seq., [0037] et seq.), which teaches or suggests hierarchical category paths associated with documents.  Furthermore, Meyer teaches or suggests identifying hierarchical category paths associated with documents (e.g., fig. 2c, f, [0036] et seq.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Copperman to implement the claimed subject matter.  The motivation would have been to facilitate browsing categories of documents in a user interface for improved understanding and usability in at least a search engine environment.
  The combination as applied above would further teach or suggest creating a topic model comprising the hierarchical category paths associated with the documents identified in the categorizer index for the classification engine query (e.g., Copperman 
As to claim 2, the combination as applied above would further teach or suggest generating topic model scores associated with the hierarchical category paths of the topic model (e.g., Meyer as applied above, fig. 2c, 2f, [0037]); and communicating the topic model comprising the hierarchical category paths and corresponding path scores (e.g., Meyer as applied above).
As to claim 3, the combination as applied above would further teach or suggest causing display of the topic model as additional web content associated with the web content, wherein the additional web content facilitates navigation of the web content (e.g., Meyer as applied above).
As to claim 6, the combination as applied above would further teach or suggest tagging the web content with hierarchical category path tags using tagging rules (e.g., Copperman as applied above, [0053] et seq., [0037] et seq.).
As to claim 7, the combination as applied above would further teach or suggest selecting at least a subset of the hierarchical categories based at least in part on the scores of enumerated category topics (e.g., Meyer as applied above, fig. 2c, f, [0036] et seq.).
The combination as applied above does not expressly teach identifying web content to tag with hierarchical categories from the subset of the hierarchical categories; and embedding the hierarchical categories from the subset of hierarchical categories into metadata associated with the web content.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Copperman and Meyer to implement the claimed subject matter.  The motivation would have been to add additional information to facilitate convenient document identification, description, and indexing, which would improve search and retrieval.
As to claim 8, the combination as applied above would further teach or suggest wherein the tagging rules are based on one or more of: weighting of selected enumerated category topics; threshold scores for selecting enumerated category topics; and hierarchical category path lengths (e.g., Copperman as applied above, [0037] et seq., [0049] et seq.).
Claims 9-11 and 14-20 are rejected based on similar reasoning as at least one of the above claims.  
5.  Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Copperman, Meyer, and further in view of Gardner et al. (US 2006/0053151), hereinafter “Gardner.”
As to claim 4, the combination as applied above would further teach or suggest computing a score for enumerated category topics in the hierarchical category paths (e.g., Meyer as applied above).
The combination as applied above does not expressly teach computing an individual hierarchical category path score by summing the score of the enumerated categories in the individual hierarchical category path.
However, Gardner teaches or suggests computing an individual hierarchical category path score by summing the score of the enumerated categories in the individual hierarchical category path (e.g., [0213] et seq.).  As combined, this applies at least to the ontology of Copperman (e.g., fig. 2) to implement the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Copperman and Meyer to implement the claimed subject matter.  The motivation would have been to enable criteria-driven path selection and allow adaptive weighing, which would improve relevance.
As to claim 5, the combination as applied above does not expressly teach wherein the enumerated category topics in the hierarchical category path comprise a root category and a listing of hierarchical subcategories that include a leaf category (e.g., Copperman as applied above, fig. 2, [0037] et seq.), wherein the root category is associated with the individual hierarchical category path score and the hierarchical subcategories are associated with the scores for the enumerated category topics and a path number (e.g., Meyer, fig. 2c, f; Copperman as applied above).
Claims 12 and 13 are rejected based on similar reasoning as at least one of the above claims.  

Conclusion
6.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             5/22/2021